917 So. 2d 306 (2005)
Carwin PETTIS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D04-4099.
District Court of Appeal of Florida, Fourth District.
December 21, 2005.
Carey Haughwout, Public Defender, and Anthony Calvello, Assistant Public Defender, West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Myra J. Fried, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We reverse the judgment and sentence on the authority of Roberts v. State, 874 So. 2d 1225 (Fla. 4th DCA 2004), and remand for a new trial. All other issues are moot.
STONE, KLEIN and SHAHOOD, JJ., concur.